UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
KEITH O. STODDARD,                  )
                                    )
                  Petitioner,       )
                                    )
       v.                           )                Civil Action No. 11-1050 (ABJ)
                                    )
U.S. PAROLE COMMISSION,             )
                                    )
                  Respondent.       )
___________________________________ )


                                  MEMORANDUM OPINION


       This matter is before the Court on Keith O. Stoddard’s petition for a writ of habeas

corpus and the respondent’s motion to dismiss. For the reasons discussed below, the Court will

grant the respondent’s motion.


                                        I. BACKGROUND


       After having served a term of imprisonment imposed by the Superior Court of the District

of Columbia on August 7, 1990, the petitioner was released on mandatory parole on August 4,

2010. United States’ Motion to Dismiss Petitioner’s Petition for a Writ of Habeas Corpus

(“Resp’t’s Opp’n”), Ex. 1 (Sentence Monitoring Computation Data) at 2. At that time, 270 days

of the sentence remained, and petitioner was to remain under parole supervision until May 1,

2011, the full-term date. See id., Ex. 1 at 2.


       On March 24, 2011, in Alexandria, Virginia, the petitioner was arrested and charged with

driving under the influence of alcohol. Resp’t’s Opp’n, Ex. 2 (Warrant Application dated April

4, 2011) at 1. Based on this arrest, the United States Parole Commission (“Commission”) issued

                                                 1
a parole violator warrant on April 4, 2011, id., Ex. 2 (Warrant), with instructions that the warrant

be held in abeyance pending the outcome of criminal proceedings in Virginia, id., Ex. 2

(Memorandum to Community Supervision Officer from J.S. Jackson, Case Analyst, U.S. Parole

Commission, dated April 4, 2011). Further, the Commission instructed that the petitioner was to

remain under parole supervision “until the Full Term Date in a normal manner notwithstanding

issuance of this abeyance warrant.” Id., Ex. 2 (Memorandum) (emphasis removed).

Notwithstanding these instructions, the warrant was executed in error. See id. at 2.


       “On April 22, 2011, the petitioner self-surrendered on a parole violator warrant issued by

[the Commission].” Pet. at 4. “On April 23, 2011, petitioner was transported to D.C. Jail and on

April 25, 2011, petitioner signed the Warrant Application.” Pet’r’s Am. to Writ of Habeas

Corpus at 2. Petitioner alleged violations of his right to due process because he had been held

for several weeks without having been afforded a timely probable cause or a revocation hearing.

See generally Pet. at 4.


       Acknowledging that the “abeyance warrant . . . was executed contrary to Commission

instruction,” the Commission ordered the petitioner’s release on July 6, 2011. Id., Ex. 3 (Notice

of Action dated July 6, 2011). By that time, the petitioner’s full-term date had passed, and his

term of supervision had expired.


                                        II. DISCUSSION


       The petitioner demands that the Commission either conduct a hearing or effect his

immediate release. Pet. at 4. At this juncture, however, the petitioner already has received the

relief he demanded. His term of supervision has ended, and he has been released from custody.

Accordingly, the Court deems the petition moot. See Lane v. Williams, 455 U.S. 624, 631 (1982)


                                                 2
(finding that an attack on sentences which expired during course of habeas proceedings rendered

the case moot); Kimberlin v. U.S. Parole Comm’n, No. 03-5017, 2004 WL 885215 at *1 (D.C.

Cir. Apr. 22, 2004) (per curiam) (finding moot a habeas petition challenging Commission’s

decisions to revoke parole and to delay reparole because petitioner had been “released from the

confinement imposed as a result of those decisions”); Abdussamadi v. Harris, No. 02-5076, 2003

WL 880993, at *1 (D.C. Cir. Feb. 23, 2005) (per curiam) (“Now that appellant has been released

on parole, his claims are moot because they no longer present a case or controversy as required

by Article III.”); Thorndyke v. Washington, 224 F. Supp. 2d 72, 74 (D.D.C. 2002) (concluding

that petitioner’s claim of unlawful custody before his revocation hearing and findings of fact on

charge of parole violation found moot after issuance of corrected Notice of Action).


       The petition for a writ of habeas corpus is moot, and the respondent’s motion to dismiss

will be granted. An Order consistent with this Memorandum Opinion will be issued separately

on this same date.




                                                     AMY BERMAN JACKSON
                                                     United States District Judge
DATE: December 14, 2011




                                                3